Judgment and order reversed and new trial granted, costs to abide the event, unless within twenty days from entry of the order hereon plaintiffs stipulate to reduce the verdict to $225, with interest from October 1, 1916, and modify the judgment accordingly, in which event the judgment as so modified and order are unanimously affirmed, without costs. The finding implied in the verdict of the jury that the assignment by defendant to Levinson on September twenty-ninth was colorable and not intended to transfer the title of the lease to Levinson, is reversed on the ground that it is without evidence to sustain it. As we are of opinion that the occupancy of Martueci until October 2, 1916, charges the defendant with the rent for that month, we have given plaintiffs the option of reducing the judgment. Present — Jenks, P. J., Thomas, Rich, Putnam and Blackmar, JJ.